DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s amendment filing on 10/26/2021.
Applicant’s cancelation of claims 3-7, 12, and 14-17 is acknowledged and require no further examining.  Claims 1-2, 8-11, 13, and 18-19 are pending and examined below.

Response to Arguments
Applicant’s cancelation of claims 3-7, 12, and 14-17 is acknowledged and require no further examining.  Claims 1-2, 8-11, 13, and 18-19 are pending in this application.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Maglione (EP 2736025) modified by references Hashimoto (9045309), Razzaboni et al. (2016/0031574), and Ahokas et al. (4069925), in view of the amendments to the claims, Examiner withdraws the 103 rejections.

In response to the arguments of the rejections under 35 U.S.C. 103 with reference Maglione (EP 2736025) modified by references Hashimoto (9045309), Razzaboni et al. (2016/0031574), Ahokas et al. (4069925), and Takahashi (WO 

Allowable Subject Matter
Claims 1-2, 8-11, 13, and 18-19 are allowed.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: upon examination, the art considered as whole, alone, or in combination, neither anticipated nor renders obvious the claimed invention.
The prior art reference Maglione (EP 2736025) discloses a sheet storing apparatus comprising: an inlet section; a storing unit; a counter; a holding member; a stage; and a controller configured to stop the stage one or more times between a first position and a second position.
The prior art reference Hashimoto (9045309) discloses a sheet storing apparatus comprising: a transport unit configured to transport the sheets taken into the apparatus to a storing unit.
The prior art reference Razzaboni et al. (2016/0031574) disclose a sheet storing apparatus comprising a heater configured to heat seal a lower part of a storage bag.
The prior art reference Ahokas et al. (4069925) disclose staking apparatus comprising: a support section; and a counter means, wherein the support section is automatically lowered to the lowest most position when the counter means matches a predetermined number.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396. The examiner can normally be reached Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        February 11, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731